Citation Nr: 1620165	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide exposure, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.

5.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy, bilateral feet, to include as due to diabetes mellitus, type II and as due to herbicide exposure.

7.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine (back condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 and January 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the RO adjudicated the Veteran's service connection claim for tinnitus, PTSD/depression, CAD, and hypertension on the merits as new claims, these claims were originally denied by the RO in a March 2006 rating decision.  Accordingly, before the Board may reopen any previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In light of the foregoing, the Board has recharacterized the issues as noted on the cover page of this decision.

The Board notes that the Veteran submitted additional evidence after he submitted his substantive appeal (via VA Form 9) in April 2014.  Such evidence was received after the issuance of the March 2014 statement of the case, and he has not waived agency of original jurisdiction (AOJ) consideration of such evidence.  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in April 2014, and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.

Except for the issue service connection for tinnitus decided below, the remaining reopened claims and the issue of entitlement for an increased rating for a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final March 2006 rating decision, the AOJ denied service connection for tinnitus, PTSD/depression, and CAD, and hypertension.

3.  Evidence added to the record since the final March 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for tinnitus, an acquired psychiatric disorder, CAD, and hypertension.

3.  The evidence indicates the Veteran's tinnitus has existed since service.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus, PTSD/depression, CAD, and hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for coronary artery disease (CAD).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Requests to Reopen

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for tinnitus, an acquired psychiatric condition, CAD, and hypertension is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues of service connection for an acquired psychiatric condition, CAD, and hypertension is deferred pending additional development consistent with the VCAA.

The Veteran's service connection claims for tinnitus, PTSD/depression, CAD, and hypertension was previously denied in a March 2006 rating decision, in which the RO, having reviewed only the Veteran's service treatment records, denied service connection because there was no evidence of a current disability for these claimed conditions.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

On April 6, 2006, the Veteran was advised of the decision and his appellate rights.  However, he did not initiate an appeal of the AOJ's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2015).  As a result, the AOJ's March 2006 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the March 2006 rating decision includes October 2010, November 2010, and January 2011 VA examination reports; private medical reports; new VA treatment records dating from January 2012 to March 2014; and new statements from the Veteran.  The Board finds that the evidence received since the March 2006 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating such claim.

In this regard, the AOJ previously denied the Veteran's claims for service connection for tinnitus, an acquired psychiatric condition, CAD, and hypertension on the basis that there was no evidence showing a current disability for any of these claimed conditions.  Evidence received since the March 2006 rating decision includes medical diagnoses of tinnitus, PTSD, depressive disorder not otherwise specified, mood disorder, ischemic heart disease, and hypertension.  See May 2005 Private Medical Report of Dr. P. J. Yocom, April 2010 Private Psychological Evaluation of Dr. W. J. Anderson, and March 14, 2014 VA treatment record.  This medical evidence is new and relates to unestablished facts necessary to substantiate the claims of service connection for tinnitus, an acquired psychiatric condition, CAD, and hypertension-specifically, the existence of a current disability with respect to each claimed condition.  Accordingly, the claim for service connection for tinnitus, an acquired psychiatric condition, CAD, and hypertension are reopened.


I.  Service Connection for Tinnitus

As the Board's decision to grant service connection for tinnitus are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 111; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board further notes that in a recent decision, the Court of Appeals for Veterans Claims held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  In this regard, certain diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for organic diseases of the nervous system), even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit  recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the award of service connection on the basis of continuity of symptomatology, apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current tinnitus has resulted from his in-service noise exposure and that his tinnitus, which began in service, has continued to the present day.  The Board agrees and finds that service connection for this disability is warranted.

In a Mary 2010 medical report, Dr. P. J. Yocom, D. C., stated that the Veteran suffers from chronic and persistent tinnitus.  Dr. Yocom noted the Veteran's report of noise exposure during military service, including exposure to high pitched sounds of generators with no hearing protection and very loud noise from missile launches.  Based on the foregoing, the clinician concluded that it is more likely than not that the Veteran's tinnitus is directly and causally related to acoustic trauma experienced during service.

In November 2010, the Veteran underwent VA audiological examination.  The Veteran reported that he was exposed to noise from rifle fire and Hawk missiles and also when he was "under fire" while in Korea and that hearing protection was not available for use while he was in the military.  More specifically, the Veteran stated that his tinnitus, which he described as a constant ringing sound that is louder in his left ear, began in the late 1965 while in the Army after being exposed to rifle fire.  Additionally, the Veteran denied any occupational or recreational noise exposure.  The examiner nevertheless concluded that tinnitus was not caused by or a result of his military noise exposure because there was no documentation in the Veteran's claims file regarding tinnitus in either ear and thus no evidence existed to support the claim for tinnitus.

The Board finds that the November 2010 VA examiner's opinion is of little to no probative value because the examiner's conclusion is inappropriately based, essentially, on a lack of evidence of in-service complaints of treatment of tinnitus and because the examiner disregarded the Veteran's credible statements concerning the in-service onset of his tinnitus which has persisted to the present.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

The Board finds no significant evidence contradicting the Veteran's account of in-service acoustic trauma and associated tinnitus since service.  The Veteran has consistently reported that his tinnitus began in in service and that it has continued since then.  Thus, in light of the credibility of the Veteran's statements, coupled with the May 2010 private medical report, and the provisions of 38 C.F.R. §§ 3.307, 3.309(a), the Board finds that evidence of record reasonably demonstrates the occurrence of in-service acoustic trauma and the existence of tinnitus symptoms since discharge from service.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and service connection for tinnitus is granted.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for coronary artery disease (CAD) is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and the appeal is granted to this extent only.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

The Board finds that remand is warranted because VA treatment records are missing from the claims file, as such records may reveal medical evidence pertinent to all of the Veteran's remaining claims.  In the March 2014 statement of the case, the RO indicated that it had reviewed and considered VA treatment records from the Orlando, Florida VA Medical Center (VAMC) dating from October 2010 to August 2012, and from the Detroit, Michigan VAMC dating from August 2012 through March 2014.  All records cited from the Detroit VAMC are of record.  Only records dating from January 2012 to August 2012 from the Orlando VAMC have been associated with the claims file, but records dating from August 2010 to January 2012 are missing.  Therefore, on remand, the AOJ must obtain and associate all outstanding VA treatment records dating from August 2010 to the present, excluding duplicate treatment records already associated with the claims file.

With respect to the service connection claims for CAD, diabetes mellitus, and peripheral neuropathy, the Veteran has alleged that he was exposed to herbicides, which were used to defoliate areas in or around the base, while he was stationed at Camp Page in Korea.  See February 2012 Statement in Support of Claim.  In response to the RO's AO request to the Joint Services Records Research Center (JSRRC), a December 2011 email response reported that the Veteran's unit histories for the 7th Battalion, 5th Artillery were reviewed and that such histories confirmed that the battalion was located at Camp Page, which was approximately 6 miles from the Demilitarized Zone (DMZ).  Such histories, however, did not document the use, storage, spraying, or transportation of herbicides at Camp Page or any specific duties performed by the unit members along the DMZ.  However, in April 2014, the Veteran alleged that, as a radio operator, he was required on occasion to go to a "TAC Site" which was occupied by C Battery and located in the mountains north of Camp Page, and thus close to the DMZ.  By way of general support of these allegations, the Veteran submitted pages from a battalion yearbook for the 7th Battalion of the 5th Artillery which reflect the presence of the battalion in 1962 at sites lining the DMZ.  A notation on these pages by the Veteran explains, by implication, that the TAC site (which was also perhaps known as Site 75 or "7/5") he was required to work at was situated "high up in the mountains north of Camp Page" and close to the DMZ.  These allegations are new and have not been utilized in any investigation by the RO to determine whether the Veteran was exposed to herbicides while he was stationed in Korea.  Accordingly, remand is needed to conduct further investigation to determine whether the Veteran experienced any exposure to herbicides while he was in Korea.

With respect to the service connection claim for an acquired psychiatric disorder, the Veteran originally alleged that he experienced two particular stressors between March 1968 and May 1969 while he was in Korea: (1) a 31 man terrorist squad attack, and (2) the death of his friend, D. Turner (unwitnessed by the Veteran), who was in the Veteran's unit for a year but was transferred to another unit and was later killed by a hand grenade around April 1969.  In a report from the JSRRC, in response to the RO's request for conformation of these alleged stressors, it was noted that the attack by a 31 man terrorist squad had occurred in January 1968, a few months prior to the Veteran's arrival in Korea.  Additionally, the report confirmed that a service member named D. Turner was ambushed in October 1968 by North Korean troops in the vicinity of the DMZ; the report did not confirm whether D. Turner was killed during this ambush.  In January 2011, the Veteran underwent VA psychiatric examination, during which he reported new stressors, including walking into a bathroom after a male individual had committed suicide, "a bunch of training accident[s]," and exposure to dead bodies.  Upon interview and examination of the Veteran, the examiner diagnosed the Veteran with mood disorder, concluding that did not meet the criteria for a diagnosis of PTSD.  Additionally, the examiner opined that it was less likely as not related to military service because the Veteran has reported "serious symptoms that have only been formally diagnosed last year" and that service medical records contain no evidence of psychiatric disturbance/condition in the military.

The Board finds that remand is warranted for further development of this claim.  On remand, the AOJ should send the Veteran another VA Form 21-0781 so that he may provide more complete information on any newly alleged stressors that may require verification.  Additionally, the Veteran should be provided with a new VA psychiatric examination because the January 2011 VA examiner failed to provide an adequate rationale for his negative conclusion and did not adequately address the medical opinion of Dr. Anderson who diagnosed the Veteran with PTSD, despite indicating that testing conducted by Dr. Anderson had "moderate validity."

With respect to the Veteran's increased rating claim, remand is needed for another examination.  The Veteran's back was last examined in 2009.  Given the length of time since his last examination, the Board finds that a new VA examination is required in order to adequately assess the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from August 2010 to the present.  Do not associate duplicate records with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Take appropriate action to determine whether there is any evidence that during the Veteran's service in Korea (i.e., March 1968 to May 1969) documenting the allegations of the Veteran that-as a member of the 7th Battalion, 5th Artillery-he was occasionally required to visit a "TAC Site" which was occupied by C Battery and was located in the mountains north of Camp Page, close to the DMZ, including any documentation of the duties assigned unit members (such as identifying the Veteran as a radio operator traveling to any TAC site or other location along the DMZ).

Any response from JSRRC (positive or negative) or any other appropriate facility or source of information should be associated with the claims file.  If there is insufficient information available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the record.

3.  Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)) and request that he provide the specific details about the newly reported stressors associated with his PTSD during the January 2011 VA psychiatric examination, including the Veteran's reports of walking into a bathroom during or after a male individual had committed suicide, "a bunch of training accident[s]," and exposure to dead bodies. 

4.  Upon receipt of the aforementioned VA Form 21-0781 (or other appropriate PTSD development letter), or after a reasonable amount of time has passed without response, the AOJ should make a determination as to whether sufficient details have been provided to warrant an attempt to verify any claimed stressor.

If it is determined that sufficient details have been provided so as to warrant an attempt to verify the newly claimed stressors, attempt to verify the in-service stressor(s) through the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate source(s), following the procedures set forth in 38 C.F.R. § 3.159.  Additionally, while on remand, the AOJ must attempt to verify whether D. Turner, whom the Veteran alleges was killed in service, was in fact killed in service; the record currently indicates only that D. Turner was ambushed and it remains unclear as to whether he actually perished in the ambush.  Any information obtained should be associated with the claims file.

5.  After completing the above development, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  Prior to the examination, the claims files, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A) Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders Fourth Edition (DSM-IV) criteria, including PTSD, depression, and mood disorder.  (In this regard, while the DSM-5 is being used in clinical settings, for cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the DSM-IV.  Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V)).

(B) The examiner should specifically indicate whether the Veteran meets the DSM-IV diagnostic criteria for PTSD, and whether such diagnosis is the result of fear of hostile military or terrorist activity or any verified in-service stressor(s).  The in-service stressors alleged by the Veteran include a 31 man terrorist squad attack (verified as occurring prior to the Veteran's service in Korea); the death of his friend, D. Turner (death not yet formally confirmed); walking into a bathroom during or after a male individual had committed suicide; "a bunch of training accident[s]"; and exposure to dead bodies.

If the examiner does not find that the Veteran meets the DSM-IV's criteria for PTSD, he or she should explain why in detail and reconcile such findings with the November 2009 private medical opinion.  

(C) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, including the alleged stressors noted just above.

The examiner should also consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

6.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected back disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should describe current nature and severity of all manifestations of the Veteran's service-connected back disability, including consideration of incapacitating episodes due to Intervertebral Disc Syndrome.  The examiner should specifically indicate whether such disability results in neurologic impairment, to include radiculopathy of either lower extremity.  If so, the examiner should identify the nerve involved and describe the nature and severity of such symptomatology, to include whether such results in mild, moderate, or severe incomplete paralysis, or complete paralysis, of the affected nerve.

All opinions expressed should be accompanied by supporting rationale.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the March 2014 SOC.  If any of the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


